                                           Case 1:19-cv-07780-RMI Document 8 Filed 04/17/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     FREDERICK RENEE GATES,                             Case No. 19-cv-07780-RMI
                                   9                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                  10             v.

                                  11     ROBERT NEUSCHNID,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus pursuant

                                  15   to 28 U.S.C. § 2254. The original petition was dismissed with leave to amend, and petitioner has

                                  16   filed an amended petition.

                                  17                                            BACKGROUND

                                  18          Petitioner was convicted of first-degree robbery and felony domestic violence. Am. Pet.

                                  19   (Dkt. 7) at 2. He was sentenced to 13 years in state prison. Id. at 1. The California Court of Appeal

                                  20   affirmed the judgment, and the California Supreme Court denied review. Id. at 3.

                                  21                                              DISCUSSION

                                  22          Standard of Review

                                  23          This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  24   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  25   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  26   Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading

                                  27   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of

                                  28   habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court
                                            Case 1:19-cv-07780-RMI Document 8 Filed 04/17/20 Page 2 of 3




                                   1   must “specify all the grounds for relief available to the petitioner . . . [and] state the facts

                                   2   supporting each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. foll. § 2254.

                                   3   “‘[N]otice’ pleading is not sufficient, for the petition is expected to state facts that point to a ‘real

                                   4   possibility of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine,

                                   5   431 F.2d 688, 689 (1st Cir. 1970)).

                                   6           Legal Claims

                                   7           For federal habeas relief asserts that: (1) he received ineffective assistance of counsel for

                                   8   his attorney’s failure to challenge the admissibility of certain evidence; (2) the trial court erred in

                                   9   admitting evidence of prior bad acts; (3) California Evidence Code section 1109 is

                                  10   unconstitutional on its face; and (3) false evidence was introduced at trial. Liberally construed,

                                  11   these claims are sufficient to require a response.

                                  12                                               CONCLUSION
Northern District of California
 United States District Court




                                  13           The clerk shall serve by electronic mail a copy of this order, and a Magistrate Judge

                                  14   Jurisdiction form on the Attorney General of the State of California at

                                  15   SFAWTParalegals@doj.ca.gov. The clerk also shall serve a copy of this order on Petitioner.

                                  16   Respondent can view the petition on the electronic docket (dkt. 7).

                                  17           Respondent shall file with the court and serve on Petitioner, within eighty-four (84) days of

                                  18   the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules Governing

                                  19   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                  20   Respondent shall file with the answer, and serve on Petitioner, a copy of all portions of the state

                                  21   trial record that have been transcribed previously and that are relevant to a determination of the

                                  22   issues presented by the petition.

                                  23           If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  24   court and serving it on respondent within twenty-eight (28) days of his receipt of the answer.

                                  25           Respondent may file a motion to dismiss on procedural grounds in lieu of an answer, as set

                                  26   forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254 Cases. If

                                  27   respondent files such a motion, it is due eighty-four (84) days from the date this order is entered. If

                                  28   a motion is filed, Petitioner shall file with the court and serve on Respondent an opposition or
                                                                                            2
                                           Case 1:19-cv-07780-RMI Document 8 Filed 04/17/20 Page 3 of 3




                                   1   statement of non-opposition within twenty-eight (28) days of receipt of the motion, and

                                   2   Respondent shall file with the court and serve on Petitioner a reply within twenty-eight (28) days

                                   3   of receipt of any opposition.

                                   4          Petitioner is reminded that all communications with the court must be served on

                                   5   Respondent by mailing a true copy of the document to Respondent’s counsel. Petitioner must keep

                                   6   the court informed of any change of address and must comply with the court's orders in a timely

                                   7   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                   8   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                   9   1997) (Rule 41(b) applicable in habeas cases).

                                  10          IT IS SO ORDERED.

                                  11   Dated: April 17, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     ROBERT M. ILLMAN
                                  14                                                                 United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
